*153The court after remarking upon the atrocious nature of offences of this kind when committed upon children who were ignorant of the consequences, observed that the rule of law contended for by the counsel was undoubtedly true. The statute of Eliz. and the act of assembly of New York had made an innovation in the common law; formerly force was necessary in the commission of a rape in all cases; now, by the statute above mentioned, carnal knowledge of an infant under ten years of age was felony, whether she consented or not. It was obvious the statute did not apply to an attempt to commit a rape, it v/as therefore as at common law; but that it was almost impossible to suppose consent from an infant of seven years of age ; that the act was obviously against her will, .and that the presumption of law was so strong as to amount to proof of force.
The jury found him guilty of an assault with intent to commit a rape ; he was sentenced to the state prison for the term of five years.